Citation Nr: 1409534	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill), at a rate higher than 50 percent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2005 to January 2006.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to VA benefits under the provisions of the Post-9/11 GI Bill at the 50 percent level.  The Veteran appealed from the level of benefit assigned, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  


FINDING OF FACT

1.  The Veteran served on active duty from June 14, 2005 until January 27, 2006. 

2.  The character of the Veteran's active duty service was honorable. 

3.  The Veteran had 228 days of creditable active duty service toward the Chapter 33 (post-9/11 GI Bill) educational assistance benefits.


CONCLUSION OF LAW

The criteria for educational assistance benefits higher than 50 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have not been met. 38 U.S.C.A. §§ 3311, 3313, 5103, 5107 (West 2002); 38 C.F.R. §§ 21.9505 , 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Post-9/11 GI Bill, codified at 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In order to qualify for benefits, an individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a) (2013).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2013). 

The relevant provisions of 38 C.F.R. § 21.9520(b) dictate that benefits will be paid at the following percentages based on aggregate length of creditable active duty service after September 10, 2001:

50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 
60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 
70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 
80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 
90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 
100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 

38 C.F.R. § 21.9520(b)

In this case, the Veteran had Post-9/11 GI Bill-creditable active duty service from June 14, 2005 until January 27, 2006, a period of 228 days.  In order to warrant educational assistance benefits higher than 50 percent under the Post-9/11 GI Bill, the Veteran's creditable active duty service would have to be at least 12 months.  The Veteran argues that he is entitled to benefits at the 100 percent rate.  Benefits are only payable at such a rate with creditable active duty service of at least 36 months, or at least 30 continuous days of creditable service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9520(b).

The Veteran contends that he was, in fact, discharged due to a service-connected disability.  The Veteran's DD-214 reflects that he had honorable service and was separated due to a "condition not a disability."  The authority under which the Veteran was separated is listed as Chapter 6203.2 of the Marine Corps Separation and Retirement Manual (Manual).  Under this chapter, discharge for a "condition not a disability" refers to an involuntary discharge for a condition which interferes with the performance of the service member's duties.  See MARINE CORPS SEPARATION AND RETIREMENT MANUAL, Chapter 6, Enlisted Administrative Separations, paragraph 6203.2.  The Manual lists as examples of conditions which are not disabilities, but still require involuntary separation to include obesity, bed-wetting, sleepwalking, chronic airsickness, chronic motion sickness, pseudofolliculitis barbae, allergy, and disqualifying height.

The Veteran notes that following separation from service, an RO rating decision of January 2007 granted service connection for bronchitis with recurrent pneumonia, with couching and episodes of costochondritis.  The Veteran argues that this is evidence that he was separated for a service-connected disability.  In the development of the Veteran's claim, VA contacted the U.S. Marine Corps Headquarters in May 2011 for clarification on the nature of his separation.  U.S. Marine Corps Headquarters confirmed that the Veteran "did not receive a medical disability discharge," a finding which comports with Chapter 6203.2 designation on the Veteran's DD-214.

While the Board recognizes that the Veteran's bronchitis is service-connected, this fact alone does not verify that service-connected bronchitis was the reason for the Veteran's involuntary discharge.  To that end the Board notes that the Veteran's bronchitis is currently rated as zero percent (i.e. noncompensably) disabling.  The Board finds that while the Veteran was involuntarily discharged, the evidence shows that he was not discharged for a disability - to include a service-connected disability.

Accordingly, the Veteran had active service for 228 days - less than 12 months - and is entitled to Chapter 33, Post-9/11 GI Bill benefits at the 50 percent rate and not higher.  While the Board is sympathetic with the Veteran's argument, the Board is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104 (West 2002).

Duties to Notify and Assist

The record reflects that the Veteran was not notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 33 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).  Therefore, the Board finds that no further action is necessary under VCAA.


	(CONTINUED ON NEXT PAGE)


ORDER

Educational assistance benefits higher than 50 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) are denied. 




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


